Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-26 and 28-37 are currently pending. Claims 1, 3, 19, 28 and 29 have been amended by Applicants’ amendment filed 11-22-2021. No claims have been added or canceled by Applicants’ amendment filed 11-22-2021.

Applicant's election with traverse of Group I, claims 1-19, 21 and 23-29, directed to a method for preparing concatenated nucleic acid molecules; and 
Species (A): wherein the first and second nucleic acid sequences comprise double stranded nucleic acids with first and second ends, and wherein each of said first and second adaptors comprises: (i) a double stranded region; (ii) a single stranded nucleic acid sequence (claim 2),
Species (B): wherein the species of 5’ single stranded sequence comprises a flow cell binding sequence at its 5’ end (claim 5),
Species (C): wherein the species election of 5’ addition is rendered moot (claims 7 and 8),
Species (D): wherein the species of incorporating step comprises ligation of said first adaptor to said at least one first nucleic acid sequence and ligation of said second adaptor (instant claim 10),
Species (E): wherein the species of ligation mixture wherein the first adaptors are ligated to the first nucleic acid sequences in a separate reaction mixture comprises ligation of the second adaptors to the second nucleic acid sequences (instant claim 11),
Species (F): wherein the species of first and/or second adaptors comprise wherein the first nucleic acid molecule comprises a plurality of different first nucleic acid sequences and said at least one 
Species (G): wherein an adaptor comprises one or more sample index sequence (instant claim 32), in the reply filed on June 23, 2020 was previously acknowledged.  

Claims 20, 22 and 30-37 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 23, 2020.

Claims 4, 6-8, 12-17 and 23-26 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed May 31, 2018, claims the benefit of US Provisional Patent Application No. 62/561,065, filed September 20, 2017; and US Provisional Patent Application No. 62/513,878, filed June 1, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 22, 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Withdrawn Objections/Rejections


Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 is withdrawn under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The rejection of claim 1 is withdrawn as being indefinite for the recitation of the term “a complement of the second test nucleic acid sequence” due to Applicants’ explanation that the concatenated nucleic acid molecule comprises a new complement of the second test nucleic acid, in the reply filed 11-22-2021.


Maintained Objections/Rejections
Claim Interpretation: A “test nucleic acid” in claim 1 is interpreted to refer to any nucleic acid having any sequence and/or any length.
A “barcode sequence” is interpreted to refer to any nucleic acid sequence of any length or structure that can assist in the identification of a sequence, source and/or sample.

Double Patenting
	The provisional rejection of claims 1-3, 5, 9-11, 18, 19, 21, 29 and 29 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(a)	Claims 1-40 of copending US Patent Application No. 15/873,687, and
	(b)	Claims 41-60 of copending US Patent Application No. 16/928,404 for the reasons already of record since Applicants have not responded to the merits of the Double Patenting rejection.

Response to Arguments


Claim Rejections - 35 USC § 103
	Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 11-22-2021.

(1)	The rejection of claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 is maintained under 35 U.S.C. 103 as being unpatentable over Cunnac et al. (US Patent Application Publication No. 20130298265, published November 7, 2013; of record) in view of Ji et al. (US Patent No. 7109178, issued September 19, 2006; of record) as evidenced by Xu et al. (US Patent Application Publication No. 20150197798, published July 16, 2015; of record); and NEB (New England Biolabs, 2021, 1-9; of record); and Kammerer et al. (Integrated DNA Technologies, 2012, 1-5; of record).
Regarding claims 1 (in part), 2, 3, 5, 9, 10, 18, 19, 21, 28 and 29, Cunnac et al. teach that a general method for concatenating DNA fragments that lack sequence homology is to use various methods (primarily PCR) to attach short adapters to the ends of the DNA fragments to be concatenated (paragraph [0005], lines 1-4). Cunnac et al. teach that the invention relates to a method of assembling synthetic genetic constructs comprising a plurality of genetic units, such as providing a plurality of separate genetic units (interpreted as a first nucleic acid, second nucleic acid, encompassing separate reaction mixtures, and encompassing greater than two concatenated nucleic acid sequences), each having a 5’ and 3’ ends, and appending universal adapter oligonucleotides to the 5’ and 3’ ends of each separate genetic unit to form separate extended genetic units each having 5’ and 3’ ends (interpreted as a first adapter comprising a first test sequence, and a second adapter comprising a second test sequence), wherein the method further involves attaching a set of flexible adapter oligonucleotides to the 5’ and 3’ ends of separate extended genetic units to form separate dual extended genetic units via homologous recombination between the flexible adapter oligonucleotides and the dual extended genetic units for form the synthetic genetic constructs dual adapters enabling each unique DNA fragment in a set of interest (interpreted as a first test sequence, and a second test sequence) to be flanked by a pair of hybrid universal flexible adapters (interpreted as a first adapter sequence, and a second adapter sequence), wherein universal adapters are first attached to genetic units, such that all units in the set are flanked on one end by UA1 and the other by UA2, such that the flexible adapters carry sequences complementary to a portion of the universal adapter sequences, and they also carry unique sequences (also interpreted as first and second test sequences from the same or different subjects, and complement sequences) designed to support recombination among themselves and/or with vectors carrying recombination sites (interpreted as a first and second adapter sequence comprising a first and second test sequence; hybridizing to each other; and comprising a complement of the test sequence, claim 1a and 1b) (paragraph [0012], lines 7-17). Cunnac et al. teach that the dual adapter recombination method is used to support concatenation of T3E gene from Pseudomonas syringe via recombination in yeast (corresponding to hybridizing and extending to produce extension products comprising concatenated nucleic acid molecules, claim 1a and 12b) (paragraph [0013], lines1-3). Cunnac et al. teach in Figure 6A, the structure of a typical T3E genetic unit (GU) for PRIVAS, wherein primary PCR reaction with gene-specific oligonucleotide primers harboring 20-bp 3’ extensions amplify GUs flanked on each side by universal adapter (UA) regions 1 and 2 (interpreted as each nucleic acid sequence comprising a double stranded region, a single stranded nucleic acid comprising an extendable 3’ end, and single stranded nucleic acid comprising a 5’ end; capable of hybridizing to one another; comprising a barcode sequence; comprising primers; complement sequences; and hybridizable to a flow cell, claims 2, 19, 21 and 28) (paragraph [0019], lines 5-9; and Figure 6A). Cunnac et al. teach that the genetic units can be double-stranded or single-stranded (interpreted as single-stranded, and double-stranded, claim 2) (paragraph [0027], lines 9-11). Cunnac et al. teach that a universal adapter oligonucleotide set of the invention comprises a first universal adapter oligonucleotide that is appended to one end of a genetic unit (i.e., either the 5’ or the 3’ end), and a second universal adapter oligonucleotide, having a different nucleotide sequence than the first universal adapter oligonucleotide, is attached to the opposite end of the same genetic unit (interpreted as a plurality of different first nucleic acid sequence and a plurality of different second nucleic acid sequences, claim 18) (paragraph [0028], lines 6-13). Cunnac et al. teach that universal adapter oligonucleotide can be appended to the 5’ and 3’ ends of each separate genetic unit using a polymerase enzyme such as a DNA polymerase enzyme (interpreted as a DNA polymerase), and carrying out polymerase chain reaction (PCR), such that a plurality of universal adapter oligonucleotide primer sets are provided where each primer set comprises a first oligonucleotide primer comprising a genetic unit specific portion, and a second oligonucleotide primer comprising a genetic unit specific portion, and a 5’ universal adapter specific portion (interpreted as extending; primers; DNA polymerase; and comprising a barcode sequence, claims 1 and 21) (paragraph [0029], lines 1-14). Cunnac et al. teach that the universal adapter oligonucleotides are appended to the separate genetic units to form extended genetic units using an exonuclease digestion (interpreted as degrading the nucleic acid strand using an exonuclease) followed by ligation; and tht the universal adaptors comprise a genetic unit-specific region and a universal adapter-specific portion, and are provided as double-stranded adapter units, wherein exonuclease digestion chews back a sufficient number of nucleotides on each end of the double-stranded genetic unit and universal adapter to allow for specific annealing of the exposed single-stranded regions of homology between the genetic units and universal adapter oligonucleotides (corresponding to extending; adapters as double-stranded and comprising a single-stranded sequence; degrading the nucleic acid strand using an exonuclease; comprises a flow cell binding sequence; first and second nucleic acid sequences; and greater than two sequences, claims 1-3, 5 and 10) (paragraph [0030]). Cunnac et al. teach that following growth profiling as illustrated in Figure 8A for each of the four batches, approximately 10 strains were selected for PCR amplification, wherein Table 8B summarizes the set of selected strains whose clusters could be successfully PCR-amplified (interpreted as amplifying; sequences amplified prior to (a) or (b); and inherently comprises a primer and barcode sequence, claims 1, 9 and 21) (paragraph [0021], lines 10-17; Figure 8; and Table 8B). Cunnac et al. teach that DNA sequencing was used to identify the introduced T3E genes in 56 strains chosen to represent the extremes of the phenotypic continuum in the 4 batches and the two classes of GU set size (interpreted as rendered PCR fragments were digested with XmaI or XbaI and ligated with T4 ligase (interpreted as incorporating a 5’ terminal phosphate group into an adaptor) (paragraphs [0072], lines 3-4; and [0077], lines 3-4), wherein it is known that restriction enzyme digestion including with XmaI and XbaI produces blunt ends that possess a 5’ phosphate group to promote ligation as evidenced by NEB (pg. 1, first full paragraph; and pg. 9, least six lines). Cunnac et al. teach that a purified primary PCR fragment was used as a template and the appropriate pair of UAGS primers also synthesized by Integrated DNA Technologies (IDT) was included in the amplification mix (paragraph [0116], lines 3-6), wherein it is known that IDT will generate synthetic oligonucleotides that include a 3’ or 5’ terminal phosphate, such that 5’ phosphorylation is needed if an oligonucleotide will be used as a substrate for DNA ligase as evidenced by Kammerer et al. (pg.2, last full paragraph, lines 3-4). Cunnac et al. teach that primary PCR products were included in the construction of the libraries of random clusters of size 3 or 5, wherein the entire clusters were directly PCR amplified using oligonucleotide primers annealing on the conserved external borders of the clusters, such that the resulting amplicons were subsequently used as templates in several sequencing reactions primed with oligonucleotides specific for the sequence of the FAs known to be upstream of the various positions as specified (paragraph [0109], lines 1-12), wherein amplicon preparation is known to include the steps of: (i) contacting a nucleic acid sample with target polynucleotides, (ii) amplifying by PCR the plurality of target polynucleotides, (iii) directly contacting the plurality of target specific capture primers immobilized on a solids support with the plurality of amplicons, (iv) extending the plurality of target specific capture primers to produce a plurality of immobilized extension products, and (v) amplifying by PCR the plurality of immobilized extension products as evidenced by Xu et al. (paragraph [0004]). Cunnac et al. teach that prior to sequencing, PCR reactions containing the cluster amplicons were treated with exonuclease I to degrade remaining primers and neutralize unincorporated dNTPs (interpreted as degrading the nucleic acid strand that is complementary into which the first adaptor has been incorporated using an exonuclease; as well as, removing “non-productive” strands) (paragraph [0128]).
Xu et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that the extension products can be immobilized on the surface of a flow cell.
Cunnac et al. do not specifically exemplify primers with 5’ terminal phosphate groups (instant claim 1, in part); or first adaptors ligated to first nucleic acid sequences in separate reaction mixtures from second adaptor to second nucleic acid sequences (instant claim 11).
	Regarding claim 1 (in part) and 11, Ji et al. teach a method of covalently joining nucleic acid molecules and method of cloning, wherein the method provides either sequential or simultaneous ligation of flanking or vector nucleic acid molecules to nucleic acid insert molecules by topoisomerase and DNA ligase (interpreted as encompassing separate mixtures, wherein the methods provide for directional and non-directional covalent joining and cloning of nucleic acid molecules (Abstract). Ji et al. teach that insert polynucleotides are isolated free of other components, such as proteins and lipids, such that an insert polynucleotide can be made by a cell and isolate, or can be synthesized in the laboratory, for example, using an automatic synthesizer or an amplification method such as PCR (interpreted as ligation in separate reaction mixtures, claim 11) (col 6, lines 3-7). Ji et al. teach that where an insert polynucleotide is prepared by PCR, the insert is generated using a pair of primers comprising a 3’-primer and a 5’-primer (interpreted as a first primer and a second primer), wherein both the 3’-primer and the 5’-primer can comprise a 5’-phosphate group to produce an insert with 5’-phosphate groups on both ends and  alternatively, one of the primers can comprise a 5’-hydroxyl group and one of the primers can comprise a 5’-phophate group to produce an insert with a 5’-OH group on one end and a 5’-phosphate group (5’-P) on the other end (interpreting multiple individual or different primers as a first primer and a second primer comprising a 5’ terminal phosphate group; producing a strand complementary to the test nucleic acid sequence; and adaptors incorporated which comprises a 5’ terminal phosphate group, claim 1b) (col 6, lines 8-18). Ji et al. teach that optional nuclease treatment such as exonuclease III treatment can be used to remove single strand ends from the element such that a blunt-ended insert fragment with topoisomerase bound to the molecule is formed (interpreted as degrading strand complementary to test nucleic acid with exonuclease, claim 1c) (col 7, lines 58-62). Ji et al. teach that ligation between a linear molecule comprising a ligation substrate site and an insert molecule takes place in the presence of a ligase enzyme such as bacteriophage T4 DNA ligase or Pfu DNA ligase (col 8, lines 10-14). Ji et al. teach that Pfu DNA polymerase in the has 3’- to 5’-exonuclease activity and removes 12 to 13 nucleic acids from the 3’-ends of the ligated insert/vector molecule (interpreted as degrading strand complementary to test nucleic acid with exonuclease, claim 1c) (col 9, lines 5-10).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of joining nucleic acid molecules as exemplified by Ji et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of attaching adapter oligonucleotides to DNA fragments as disclosed by Cunnac et al. to include the primers comprising terminal 5’ phosphate groups, which promote ligation between a ligation substrate and an insert molecules in the presence of a ligase enzyme as taught by Ji et al. with a reasonable expectation of 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the combination of Cunnac and Ji do not teach a method in which adaptor-ligated sequences are amplified using primers comprising 5’ terminal phosphate group that comprises sequences that are complementary to 3’ single stranded adaptor sequences, followed by exonuclease digestion to remove “non-productive” strands that will not hybridize for extension to produce concatemers as indicated by the Specification (See; paragraphs [0162] and [0136]) (Applicant Remarks, pg. 13, last partial paragraph; and pg. 14, first partial paragraph); and (b) one of skill in the art would not look to the homologous recombination method taught by Cunnac to modify the ligation or cloning method taught by Ji because these are fundamentally different approaches, using different enzymes and methodologies (Applicant Remarks, pg. 14, first full paragraph).
Regarding (a), it is noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Moreover, MPEP 2145(IV) indicates that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that the combination of Cunnac and Ji do not teach a method in which adaptor-ligated sequences are amplified using primers comprising 5’ terminal phosphate group that comprises sequences that are complementary to 3’ single stranded adaptor sequences, followed by exonuclease digestion to remove “non-productive” strands that will not hybridize for extension to produce concatemers as indicated by the Specification, is not found persuasive. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the features taught in the Specification. The Examiner notes that instant claim 1 does not recite exonuclease digestion to remove “non-productive” strands that will not hybridize for extension to produce concatemers (as pointed to be Applicant in paragraphs [0162]-[0163] of the instant Specification). Thus, exonuclease digestion of the complementary nucleic acid strand as recited in instant claim 1(c) can be carried out for any reason including to append separate genetic units to form extended genetic units, and/or to remove single strand ends. For instance, the instant published Specification teaches: 
“The term “end-repaired DNA” herein refers to DNA that has been subjected to enzymatic reactions in vitro to blunt-end 5’- and/or 3’-overhangs. Blunt ends can be obtained by filling in missing bases for a strand in the 5’ to 3’ direction using a polymerase, and by removing 3’-overhangs using an exonuclease.” (bold and italics added) (paragraph [0060]).

Cunnac et al. teach that a primary PCR reaction with gene-specific oligonucleotide primers harboring 20-bp 3’ extensions amplify GUs flanked on each side by universal adapter (UA) regions 1 and 2 (interpreted ; that a purified primary PCR fragment was used as a template and the appropriate pair of UAGS primers also synthesized by IDT was included in the amplification mix, wherein it is known that IDT will generate synthetic oligonucleotides that include a 3’ or 5’ terminal phosphate, such that 5’ phosphorylation is needed if an oligonucleotide will be used as a substrate for DNA ligase as evidenced by Kammerer et al. (interpreted as amplifying the first test nucleic acid sequence into which the first adaptor has been incorporated; and comprising extension of the first primer); and that prior to sequencing, PCR reactions containing the cluster amplicons were treated with exonuclease I to degrade remaining primers and neutralize unincorporated dNTPs (interpreted as, after amplification, degrading the nucleic acid strand that is complementary into which the first adaptor has been incorporated using an exonuclease; amplification; and “removing non-productive strands”). Ji et al. teach nuclease treatment such as exonuclease III treatment can be used to remove single strand ends from the element such that a blunt-ended insert fragment with topoisomerase bound to the molecule is formed (interpreted as degrading the nucleic acid strand using an exonuclease); and that where an insert polynucleotide is prepared by PCR, the insert is generated using a pair of primers comprising a 3’-primer and a 5’-primer, wherein both the 3’-primer and the 5’-primer can comprise a 5’-phosphate group to produce an insert with 5’-phosphate groups on both ends; alternatively, one of the primers can comprise a 5’-hydroxyl group and one of the primers can comprise a 5’-phophate group to produce an insert with a 5’-OH group on one end and a 5’-phosphate group on the other end (interpreted as a first primer and a second primer comprising a 5’ terminal phosphate group). Thus, the combined references clearly teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s argument. MPEP 2144(I) indicates that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Cunnac et al. is directed to methods of assembling a plurality of genetic units to form synthetic genetic constructs by appending adaptor oligonucleotide primer sets to the 5’ and 3’ ends of separate genetic units (See; Abstract; and paragraph [0037]); while Ji et al. is directed to a method of joining nucleic acid molecules to provide either sequential or simultaneous ligation of flanking or vector nucleic acid molecules to nucleic acid insert molecules, wherein insert polynucleotides are prepared by PCR using a pair of primers including primers comprising a 5’-phosphate group (See; Abstract; and col 6, lines 8-16). Moreover, the Applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Office has provided motivation for modifying the method of attaching adapter oligonucleotides to DNA fragments as disclosed by Cunnac et al. to include the primers comprising terminal 5’ phosphate groups as taught by Ji et al. including for the efficient concatenating of multiple DNA fragments; and/or in assembling synthetic genetic constructs comprising a plurality of genetic units including DNA fragments.



(2)	The rejection of claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 is maintained under 35 U.S.C. 103 as being unpatentable over Osborne et al. (US Patent Application Publication No. 20180237837, published August 23, 2018; effective filing date September 2, 2015; of record) in view of Ji et al. (US Patent No. 7109178, issued September 19, 2006) as evidenced by Kammerer et al. (Integrated DNA Technologies, 2012, 1-5); and Wilkie (CVR Bioinformatics, 2015, 1-7).
claims 1 (in part), 2, 3, 5, 9, 10, 18, 19, 21, 28 and 29, Osborne et al. teach that the term “concatenated DNA” is used to refer to a product of concatenating fragments of DNA to one another, wherein such a molecule can contain at least 3, at least 5, at least 10, at least 50, at least 100, at least 500, or at least 1000 fragments that are joined to one another, either directly or indirectly through a junction adapter, wherein DNA fragments can be concatenated by ligation or overlap extension (interpreted as a first 3’ adaptor sequence comprising a test sequence; a second 3’ adaptor sequence comprising a test sequence; hybridized to each other; extending; greater than two concatenated sequences; and incorporating by ligation, claims 1, 3 and 10) (paragraph [0056]). Osborne et al. teach that the term “primer” refers to an oligonucleotide that is usually single stranded; and that primers are usually extended by DNA polymerase (interpreted as DNA polymerase, claim 1e) (paragraph [0021], lines 1-3 and 8). Osborne et al. teach that the term “ligating” refers to the enzymatically catalyzed joining of the terminal nucleotide at the 5’ end of a first DNA molecule to the terminal nucleotide at the 3’ end of the second DNA molecule such that the first DNA molecule and the second DNA molecule become covalently linked to one another, either directly or indirectly through an intervening sequence such as a junction adapter, wherein a concatenated DNA molecule ligated to one another via a junction adaptor can contain a first fragment, an adaptor, a second fragment, an adaptor, a third fragment, an adaptor, and so on (paragraphs [0057]-[0058]). Osborne et al. teach that the term “overlap extension” refers to a way for concatenating DNA fragments together by primer extension, wherein overlap extension can comprise ligating adaptors onto the ends of the fragments (interpreted as incorporating a first adaptor into a first molecule, incorporating a second adaptor into a second molecule, and a complement), and then making a concatemers of the adaptor ligated fragments using primers that have 5’ tails that hybridize to one another, or by designing the adaptors so that they hybridize to one another (interpreted as hybridizing to one another, and a complement), and then extending the adaptors using another fragment as a template (interpreted as extending) (corresponding to a first 3’ adaptor sequence comprising a test sequence; a second 3’ adaptor sequence comprising a test sequence; hybridized to each other; extending; concatenating; complement sequences; and primers inherently comprising a barcode sequence, claims 1 and 21) (paragraph [0059]). Osborne et al. teach that the fragments can be concatenated by ligation, such as by ligating the fragments to one another via a junction adaptor such as a double-stranded adaptor of 8-50 bp or, alternatively, by overlap extension such as by ligating the fragments and adaptor and concatenating the adaptor-ligated fragments by overlap extension; and that an “oligonucleotide” denotes a single-stranded multimers of nucleotides (interpreted an adaptor comprising a double stranded nucleic acid molecule; a first end and a second end; a single stranded region and a double stranded region, claims 1e and 2) (paragraphs [0020]; [0022]; and [0076]). Osborne et al. teach that the formation of a duplex is accomplished by annealing two complementary nucleic acid strand regions in a hybridization reaction (interpreted as a complement), such that the hybridization reaction can be made to be highly specific by adjustment of the hybridization conditions under which the hybridization reaction takes place (interpreted as a separate reaction mixture, claim 11) (paragraph [0024], lines 7-14). Osborne et al. teach that the concatenated DNA can be fragmented to a desired length, ligating the fragmentation products to adaptors (where these steps can be done separately or by tagmentation) (interpreted as a separate reaction mixture, claim 11), and sequencing the ligation the ligation products directly (paragraph [0078], lines 5-10). Osborne et al. teach that the nucleic acids sequence in the sequencing step can be enriched by target enrichment, many methods for which are known, wherein enrichment can be done by hybridization to a probe such as by SURESELECT, which can involve hybridizing the amplification products to an oligonucleotide probe that contains an affinity tag, such that the resultant duplexes can be separated from other molecules’ products by binding the oligonucleotide to a solid support (paragraph [0087]). Osborne et al. teach that physical separation methods include clonal amplification in a microdroplet or a on a solid surface such as an Illumina flow cell (interpreted as a including a flow cell binding sequence; and immobilizing products on the surface of a flow cell, claims 5, 28 and 29) (paragraph [0118], lines 1-3). Osborne et al. teach that the method can be used to analyze any type of sample including heritable mutations, pregnant females, and samples that contain a mixture of DNA from different sources (interpreted as a source-specific barcode) (paragraph [0105]). Osborne et al. teach primes used for amplification can be compatible with use in any next generation sequencing platform in which primer extension is used such as Illumina’s reversible terminator method, Roche’s pyrosequencing method (454), the SOLiD platform, and the Ion Torrent platform (paragraph [0080], lines 1-6). Osborne et al. teach in Figure 1, that the two A molecules have different flanking fragments (interpreted as different nucleic acid sequences), and that the concatemers and then amplified or, optionally, fragmented and amplified (interpreted as amplified prior to (b)); and that amplifying a nucleic acid molecule can include denaturing the template nucleic acid, annealing primers to the template nucleic acid, and enzymatically elongating from the primers to generate and amplification product (interpreted as amplification prior to (a)) (corresponding to amplification; and different nucleic acid sequences, claims 9 and 18) (paragraphs [0007]; and [0027], lines 5-10). Osborne et al. teach that the sequence reads can be processed and grouped in any convenient way including identification of molecular barcodes including sample identifier sequences (interpreted as a sample barcode sequence, claim 19) (paragraph [0083], lines 1-4). Osborne et al. teach that the primers used for amplification can be compatible with next generation sequencing platforms in which primer extension is used including Illumina’s reversible terminator method, Roche’s pyrosequencing method (454), and sequencing-by-ligation (the SOLiD) platform (interpreted as amplification primers comprising barcodes including P5 and P7 adaptors, claim 21) (paragraph [0080], lines 1-6). Osborne et al. teach that patient plasma DNA is end-repaired to yield blunt-ended fragments with 5’-phosphates and 3’-hdroxyl termini, and end-repaired fragments are ligated into concatemers (paragraph [0119], lines 1-3). Osborne et al. teach that each strand of an adaptor-tagged doubled stranded DNA that has been ligated to a Y-adaptor is asymmetrically tagged (paragraph [0042]), wherein it is known that forked adaptors comprise a 5’ phosphate as evidenced by Wilkie (pg.1, Illumin forked PE adapter).
Osborne et al. do not specifically exemplify primers with 5’ terminal phosphate groups, or degradation with an exonuclease enzyme (instant claim 1, in part).
Regarding claim 1 (in part), Ji et al. teach a method of covalently joining nucleic acid molecules and method of cloning, wherein the method provides either sequential or simultaneous ligation of flanking or vector nucleic acid molecules to nucleic acid insert molecules by topoisomerase and DNA ligase (interpreted as encompassing separate mixtures, wherein the methods provide for directional and non-directional covalent joining and cloning of nucleic acid molecules (Abstract). Ji et al. teach that insert polynucleotides are isolated free of other components, such as proteins and lipids, such that an insert polynucleotide can be made by a cell and isolate, or can be synthesized in the laboratory, for example, using an automatic synthesizer or an amplification method such as PCR (col 6, lines 3-7). Ji et al. teach that where an insert polynucleotide is prepared by PCR, the insert is generated using a pair of primers comprising a 3’-primer and a 5’-primer (interpreted as a first primer and a second primer), wherein both the 3’-primer and the 5’-primer can comprise a 5’-phosphate group to produce an insert with 5’-phosphate groups on both ends (interpreted as a first and second primer comprising a 5’ terminal phosphate group; producing a strand complementary to the test nucleic acid sequence; and adaptors incorporated which comprises a 5’ terminal phosphate group, claim 1b) (col 6, lines 8-18), wherein it is known that 5’ phosphorylation is needed if an oligonucleotide will be used as a substrate for DNA ligase as evidenced by Kammerer et al. (pg.2, last full paragraph, lines 3-4). Ji et al. teach that optional nuclease treatment such as exonuclease III treatment can be used to remove single strand ends from the element such that a blunt-ended insert fragment with topoisomerase bound to the molecule is formed (interpreted as degrading strand complementary to test nucleic acid with exonuclease, claim 1c) (col 7, lines 58-62). Ji et al. teach that ligation between a linear molecule comprising a ligation substrate site and an insert molecule takes place in the presence of a ligase enzyme such as bacteriophage T4 DNA ligase or Pfu DNA ligase (col 8, lines 10-14). Ji et al. teach that Pfu DNA polymerase in the has 3’- to 5’-exonuclease activity and removes 12 to 13 nucleic acids from the 3’-ends of the ligated insert/vector molecule (interpreted as degrading strand complementary to test nucleic acid with exonuclease, claim 1c) (col 9, lines 5-10).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of joining nucleic acid molecules as exemplified by Ji et al., it would have been prima facie obvious for one 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Ji’s substrate is a nucleic acid molecule with a double-stranded region and at least one single-stranded overhanging end, and Ji’s 5’ terminal phosphate group improves ligation; while in our method, the substrate for the exonuclease degradation is generally a double-stranded nucleic acid molecule, and degrading a nucleic acid strand with an exonuclease yields a single-stranded nucleic acid molecule as shown in Figures 3 and 4, such that the none of substrates, products and intended use of the products are the same between Ji and the current methods (Applicant Remarks, pg. 15, first partial paragraph, lines 7-15; and pg. 15, last partial paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s argument including that the rejection is based on the combination of references, that limitations from Specification are not read into the claims, that the use of patents as references are not limited to what the patentees describe as their own inventions or to the problems with which they are concerned; as well as, the limitations as recited in instant claim 1, and the teachings of the instant Specification. Moreover, it is noted that instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including degradation with an Applicant’s assertion that Ji’s substrate is a nucleic acid molecule with a double-stranded region and at least one single-stranded overhanging end, and Ji’s 5’ terminal phosphate group improves ligation; while in the current method, the substrate for the exonuclease degradation is generally a double-stranded nucleic acid molecule, and degrading a nucleic acid strand with an exonuclease yields a single-stranded nucleic acid molecule as shown in Figures 3 and 4, such that the none of substrates, products and intended use of the products are the same between Ji and the current methods, is not persuasive. As an initial matter, it is noted that Applicant’s arguments completely disregard the teachings of Osborne et al. Moreover, the Examiner notes that a substrate of the instant Specification that is “generally double-stranded” as asserted by Applicant is, therefore, not always double-stranded. For example, instant claim 1 do not recite that the target nucleic acids are double-stranded, single-stranded, or partially double-stranded; while the instant published Specification indicates that the term “target polynucleotide” can refer to a double-stranded nucleic acid molecule or a single-stranded nucleic acid molecule; that the double-stranded test nucleic acid can include a single-stranded adaptor sequence; that the first and second nucleic acid sequences are single stranded; and that the first and/or second adaptors can have a double stranded region and a single stranded region (See; paragraphs [0008]; [0009]; [0028]; and [0088]). Thus, the substrate of the invention is clearly not limited to double-stranded nucleic acid molecules. Moreover, the products asserted by Applicant to be obtained from exonuclease degradation (e.g., a single-stranded nucleic acid molecule) is not recited in instant claim 1. Osborne et al. teach that patient plasma DNA is end-repaired to yield blunt-ended fragments with 5’-phosphates and 3’-hdroxyl termini, and end-repaired fragments are ligated into concatemers; as well as, Illumina, Roche and SOLiD primers for amplification and sequencing; and Y-adaptors wherein it is known that forked adaptors comprise a 5’ phosphate as evidenced by Wilkie (interpreted as inherently encompassing P5 and P7 primers, and primers with a 5’ phosphate). Ji et al. teach nuclease treatment such as exonuclease III treatment can be used to remove single strand ends from the element such that a blunt-ended insert fragment with topoisomerase bound to the molecule is formed; that ligated insert/vector molecule is subjected to treatment with a Pfu DNA polymerase (which has exonuclease activity) to remove 12 to 13 nucleic acids from the 3’-ends of the ligated insert/vector molecule (interpreted as degrading the nucleic acid strand using an exonuclease); and that to protect a linear insert from degradation by endogenous exonuclease activity, the end of the insert can be modified to either inhibit or prohibit exonuclease digestion events; and that where an insert polynucleotide is prepared by PCR, the insert is generated using a pair of primers comprising a 3’-primer and a 5’-primer, wherein both the 3’-primer and the 5’-primer can comprise a 5’-phosphate group to produce an insert with 5’-phosphate groups on one or both ends (interpreted as a 5’ terminal phosphate). Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Applicant has not indicated which substrates, products and intended use of the products are not the same between the combined references Osborne et al. and Ji et al., and the method as recited in instant claim 1. The Examiner contends that the combined references of Osbourn et al. and Ji et al. teach all of the limitations of the claims.


	The Examiner suggests that Applicant amend instant claim 1 to include the structure of the first target nucleic acid and the second target nucleic acid; as well as, reciting the steps as outlined in Figures 3 and 4 of the instant Specification including the primers used, and products obtained by exonuclease digestion.

Conclusion
Claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639